January 19, 2012 Ms. Tia L. Jenkins Senior Assistant Chief Accountant, Office of Beverages, Apparel and Mining United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:AMCOL International Corporation Form 10-K/A for the Fiscal Year Ended December 31, 2010 Filed December 30, 2011 File No. 001-14447 Dear Ms. Jenkins: We received the Commission’s comment letter dated January 4, 2012 and are diligently preparing our response.Due to timing considerations in connection with our year-end earnings release and audit, we are unable to respond in writing within ten (10) business days and we hereby respectfully request an extension.We plan to file our response with the Commission on or before January 31, 2012. If you have any questions regarding these matters or require any additional information, please contact me at 847-851-1626. Very truly yours, Donald W. Pearson Chief Financial Officer
